     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.64 Page 1 of 32



 1 JUSTIN E. GRAY, CA Bar No. 282452
     jegray@foley.com
 2 FOLEY & LARDNER LLP
 3 3579 VALLEY CENTRE DRIVE, SUITE 300
   SAN DIEGO, CA 92130
 4 TELEPHONE:
   FACSIMILE:
                     858.847.6700
                     858.792.6773
 5
   PAUL V. STORM (Pro Hac Vice Pending)
 6    pvstorm@foley.com
   TERRELL R. MILLER (Pro Hac Vice Pending)
 7    tmiller@foley.com
   FOLEY GARDERE
 8 FOLEY & LARDNER LLP
   2021 MCKINNEY AVENUE, SUITE 1600
 9 DALLAS, TX 75201-3340
   TELEPHONE:        214.999.3000
10 FACSIMILE:        214.999.4667
11 Attorneys for Plaintiff
   INDECT USA CORP.
12
13                           UNITED STATES DISTRICT COURT

14                     SOUTHERN DISTRICT OF CALIFORNIA

15 INDECT USA CORP.,                       Case No. 3:18-cv-02409-BEN-MDD
16          Plaintiff,                     FIRST AMENDED COMPLAINT FOR
                                           DECLARATORY RELIEF,
17         v.                              PRELIMINARY AND PERMANENT
                                           INJUNCTIVE RELIEF, AND
18 PARK ASSIST, LLC,                       DAMAGES
19          Defendant.                     DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.65 Page 2 of 32



 1         Plaintiff INDECT USA Corp. (“INDECT” or “Plaintiff”), through its undersigned
 2 counsel, hereby complains and alleges against Defendant Park Assist, LLC (“Park
 3 Assist” or “Defendant”) as follows:
 4                                  NATURE OF THE ACTION
 5         1.      On September 5, 2018, Park Assist initiated sham litigation in this Court
 6 alleging infringement of United States Patent No. 9,594,956 (“the ’956 Patent”) against
 7 San Diego County Regional Airport Authority (“San Diego”) and Ace Parking
 8 Management, Inc. (“Ace Parking”) based on their operation of a parking guidance system
 9 manufactured and sold by INDECT at the San Diego International Airport’s Terminal 2
10 Parking Plaza (the “Airport Parking System”).
11         2.      Park Assist’s case against San Diego and Ace Parking, which is styled as
12 Park Assist, LLC v. San Diego County Regional Airport Authority et al., Case No. 3:18-
13 cv-02068-BEN-MDD (the “Sham Case”), is objectively baseless and conceals Park
14 Assist’s attempt to interfere directly with INDECT’s business relationships. Indeed, no
15 reasonable litigant (let alone, Park Assist) could expect success on the merits because the
16 Airport Parking System lacks at least ten (10) attributes required for infringement of the
17 ’956 Patent, specifically:
18         (i)     it lacks a graphical user interface for the UPSOLUT system;
19         (ii)    it does not display thumbnail images of any parking spaces from the
20                 UPSOLUT system;
21         (iii)   it does not display thumbnail images based on an occupied status;
           (iv)    it does not decide whether an occupied status is incorrect;
22
           (v)     it cannot correct an occupied status;
23
           (vi)    it cannot correct an occupied status based on a visual review of a thumbnail
24                 image on a graphical user interface;
25         (vii) it does not extract a permit identifier from any image;
26         (viii) it does not store permit identifiers;
27         (ix)    it does not compare an extracted permit identifier to a stored parking permit
                   identification; and
28

                                                 1
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.66 Page 3 of 32



 1         (x)   it does not initiate an infringement process for a vehicle having a permit
 2               identifier that fails to coincide with at least one stored parking permit
                 identification.
 3
 4         3.    Before filing the Sham Case, Park Assist knew or should have known
 5 pursuant to its obligations under Federal Rule of Civil Procedure 11 that the Airport
 6 Parking System lacks numerous attributes required for infringement of the ’956 Patent.
 7         4.    Nevertheless, less than twenty-four (24) hours after filing the Sham Case,
 8 Park Assist began telling INDECT’s customers and potential customers about the Sham
 9 Case and threatening similar litigation against them if they did business with INDECT.
10         5.    INDECT brings this action for declaratory judgment against Park Assist, the
11 purported owner of the ’956 Patent, seeking a declaration that neither INDECT nor users
12 of INDECT’s products have infringed, either directly, contributorily, or by inducement,
13 literally or under the doctrine of equivalents, any claim of the ’956 Patent. A true and
14 correct copy of the ’956 Patent, entitled “Method and System for Managing a Parking Lot
15 Based on Intelligent Imaging” and listing Park Assist as the assignee, is attached to this
16 First Amended Complaint as Exhibit A.
17         6.    INDECT further brings this action because Park Assist has engaged in unfair
18 and unlawful anticompetitive behavior with the intent to wrongfully gain business and
19 market share and cause harm to INDECT by, inter alia, falsely and in bad faith claiming
20 that INDECT infringes the ’956 Patent and bringing sham litigation for infringement of
21 the ’956 Patent against users of INDECT’s products.
22         7.    Because INDECT does not infringe any claim of the ’956 Patent and Park
23 Assist should not be permitted to use sham litigation for infringement of the ’956 Patent
24 as a cudgel to threaten innocent users and prospective users of INDECT’s products and
25 tortiously interfere with INDECT’s business and prospective economic advantage,
26 INDECT seeks this Court’s intervention requesting declaratory relief, preliminary and
27 permanent injunctive relief, and damages against Park Assist.
28

                                             2
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.67 Page 4 of 32



 1                                             PARTIES
 2         8.       Plaintiff INDECT USA Corp. is a Texas corporation with its principal place
 3 of business located at 1510 Randolph Street, Suite 501, Carrollton, Texas 75006.
 4         9.       Plaintiff is a wholly-owned subsidiary of its parent company, INDECT
 5 Electronics & Distribution GmbH, an Austrian limited liability company headquartered
 6 in Austria.
 7         10.      Defendant Park Assist, LLC is a Delaware limited liability company with its
 8 principal place of business located at 57 W 38th Street, 11th Floor, New York, New York
 9 10018.
10         11.      Upon information and belief, Defendant is a wholly-owned subsidiary of its
11 parent company, TKH Group NV, a Dutch public limited company headquartered in the
12 Netherlands.
13                                 JURISDICTION AND VENUE
14         12.      This Court has subject matter jurisdiction over this action under 28 U.S.C.
15 §§ 1331, 1338(a), and 1338(b) and 15 U.S.C. § 1121 as this action arises under the patent
16 laws of the United States, 35 U.S.C. § 1 et seq., the Declaratory Judgment Act, 28 U.S.C.
17 § 2201 et seq., and Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
18         13.      This Court has personal jurisdiction over Park Assist, and venue is proper in
19 this judicial district under 28 U.S.C. § 1391.
20         14.      Park Assist has established minimum contacts within the forum such that the
21 exercise of jurisdiction over Park Assist will not offend traditional notions of fair play
22 and substantial justice.
23         15.      Park Assist conducts business throughout the United States, and actively
24 transacts business in this judicial district by selling its products in this district.
25         16.      A substantial part of the events giving rise to INDECT’s claims occurred in
26 this district.
27
28

                                                 3
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.68 Page 5 of 32



 1         17.   In addition, Park Assist has submitted to the personal jurisdiction of this
 2 Court by purposefully availing itself of this Court’s benefits and protections in initiating
 3 the Sham Case.
 4         18.   The Sham Case is related to the instant case because it is predicated on the
 5 same factual nucleus as INDECT’s claims against Park Assist, including Park Assist’s
 6 sham litigation against San Diego and Ace Parking for infringement of the ’956 Patent
 7 based on their operation of the Airport Parking System.
 8         19.   The facts in this First Amended Complaint support jurisdiction and venue in
 9 this case.
10                               GENERAL ALLEGATIONS
11         20.   INDECT designs, manufactures, and services the world’s most innovative
12 parking guidance software and systems and is a leading provider of sensor-based parking
13 guidance systems for the U.S. parking industry.
14         21.   INDECT’s parking guidance systems combine the most advanced parking
15 space sensors with industry-leading data management technology to offer drivers a safer,
16 more convenient parking experience while helping parking owners operate their parking
17 assets more efficiently and profitably.
18         22.   Among INDECT’s suite of sensor-based parking guidance systems is a
19 camera-based parking guidance system called the “UPSOLUT” system.
20         23.   The UPSOLUT system employs optical sensors for under-cover car parks
21 that capture, monitor, and show the status of multiple parking spaces.
22         24.   The UPSOLUT system does not depend on human intervention to operate.
23         25.   An UPSOLUT sensor is installed on the ceiling of an under-cover car park
24 in the center of the driveway and covers multiple parking spaces on either side of the
25 sensor.
26         26.   Using INDECT’s sophisticated detection processes and algorithms, the
27 UPSOLUT sensor verifies whether a car parks on a configured space or whether the
28 space is empty.

                                             4
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.69 Page 6 of 32



 1         27.   The UPSOLUT sensor then makes an occupancy determination and uploads
 2 the information to the server.
 3         28.   Depending on system settings, various changes to the indicator lighting may
 4 occur based on detecting occupancy or vacancy.
 5         29.   All detection processes are carried out on-board by the UPSOLUT sensor
 6 processor, allowing the UPSOLUT sensor to operate correctly even if there is no network
 7 connection to the server.
 8         30.   Park Assist and INDECT are direct competitors for camera-based parking
 9 guidance systems in the U.S. parking industry.
10         31.   Park Assist was not the first company to make camera-based parking
11 guidance systems.
12         32.   Park Assist’s camera-based sensors, however, are inferior to INDECT’s
13 UPSOLUT sensors.
14         33.   For example, INDECT’s UPSOLUT sensor meets the Ingress Protection
15 Rating “IP67” because it is protected from total dust ingress and immersion between
16 fifteen (15) centimeters and one (1) meter in depth.
17         34.   Park Assist’s sensor does not meet IP67.
18         35.   In addition, INDECT’s UPSOLUT sensor does not permit correction of an
19 occupied status.
20         36.   In contrast, Park Assist’s sensor requires correction of an occupied status.
21         37.   Upon information and belief, in response to a request for proposal issued by
22 San Diego in 2016 for a camera-based parking guidance system in connection with the
23 new construction of the San Diego International Airport’s Terminal 2 Parking Plaza (the
24 “Airport Parking Plaza”), Park Assist submitted a bid proposing a parking guidance
25 system that purportedly was the subject of the pending application for the ’956 Patent.
26         38.   Park Assist’s bid was not accepted.
27         39.   Park Assist’s inferior products were not used.
28         40.   Instead, San Diego, through its general contractor, Swinerton Inc., accepted

                                              5
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.70 Page 7 of 32



 1 the bid submitted by Sentry Control Systems using INDECT’s UPSOLUT system.
 2         41.   Approximately fourteen (14) months after the March 14, 2017 issuance of
 3 the ’956 Patent, the Airport Parking Plaza opened to the public, with Ace Parking
 4 providing parking management services and the Airport Parking System in operation.
 5         42.   After the ’956 Patent was issued, INDECT released an industry statement on
 6 May 19, 2017 stating some of the reasons why INDECT’s parking guidance systems do
 7 not infringe any claim of the ’956 Patent (the “May 19, 2017 Statement”). A true and
 8 correct copy of the May 19, 2017 Statement is attached to this First Amended Complaint
 9 as Exhibit B.
10         43.   As the May 19, 2017 Statement explains, the ’956 Patent only has two
11 claims and only one independent claim—Claim 1, which generally relates to a method of
12 managing a group of parking spaces that relies on human intervention to operate.
13         44.   The Abstract of the ’956 Patent provides:
14                  To manage a plurality of parking spaces, one or more images are
15               acquired, with each parking space appearing in at least one image.
                 Periodically acquired images of occupancy and identity are used in
16               directing a customer to a parked vehicle. Periodically acquired
17               images of just occupancy are used in controlling respective
                 environmental aspects, such as illumination and ventilation, of the
18               parking spaces. For these purposes, the images are classified
19               automatically as “vacant” or “occupied”, and are displayed along with
                 their classifications so that the classifications can be corrected
20
                 manually.
21         45.   Claim 1 of the ’956 Patent requires:
22
                      A method of managing a plurality of parking spaces,
23               comprising:
24               (a) monitoring a parking space with an imaging device of an imaging
25               unit;
                 (b) detecting, by said imaging unit, occupancy of said parking space;
26
                 (c) assigning said parking space, in which said occupancy was
27               detected, an occupied status, wherein said occupied status is indicated
28               by illuminating a first color of a multicolor indicator collocated with

                                             6
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.71 Page 8 of 32



 1               said imaging device, said first color predefined to determine said
 2               occupied status;
 3               (d) obtaining, as a result of said parking space having said occupied
                 status, a single high resolution image of a vehicle occupying said
 4               parking space, said high resolution image obtained by said imaging
 5               device;
                 (e) storing at least part of said high resolution image on a storage
 6
                 device;
 7               (f) displaying a thumbnail image of said parking space on a graphic
 8               user interface (GUI), said thumbnail image digitally processed from
                 an image electronically communicated to said GUI from said imaging
 9
                 unit;
10               (g) deciding whether said occupied status is incorrect, based on a
11               visual review of said thumbnail image on said GUI;
12               (h) correcting said occupied status, by inputting computer-readable
                 instructions to a computer terminal of said GUI, if said parking space
13               shown in said thumbnail image is vacant and said computer terminal
14               electronically communicating a command to toggle said multicolor
                 indicator to illuminate a second color, said second color predefined to
15               indicate a vacant status;
16               (i) extracting from said high resolution image, by digital image
17               processing, a permit identifier for said vehicle and comparing said
                 permit identifier with at least one parking permit identification stored
18               on said storage to determine a permit status of said parked vehicle;
19               and
                 (j) initiating an infringement process for said vehicle having said
20
                 permit identifier that fails to coincide with at least one of said at least
21               one parking permit identification.
22         46.   As stated above, the May 19, 2017 Statement highlights some of the reasons
23 why INDECT’s parking guidance systems do not infringe any claim of the ’956 Patent.
24      47. For example, the May 19, 2017 Statement notes that element (g) of Claim 1
25 of the ’956 Patent requires a “visual review” by a user of a thumbnail image of a space
26 with an “occupied status” to determine whether that status is incorrect.
27
28

                                               7
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.72 Page 9 of 32



 1         48.    INDECT’s parking guidance systems, however, are fully automated and thus
 2 do not rely on human intervention to function properly. In other words, they do not
 3 involve personnel performing a visual review of any particular space having an “occupied
 4 status” to determine whether the system is functioning correctly in real time. As such,
 5 INDECT’s parking guidance systems do not perform element (g) of Claim 1 of the
 6 ’956 Patent.
 7         49.    The May 19, 2017 Statement also notes that element (h) of Claim 1 of the
 8 ’956 Patent requires correction of the occupied status if the thumbnail image shows that a
 9 given parking space is vacant.
10         50.    But, again, because INDECT’s parking guidance systems are fully
11 automated and thus do not use or rely on human intervention to function properly, they
12 do not involve personnel reviewing thumbnail images and thus do not correct status by
13 relying on such analysis. As such, INDECT’s parking guidance systems do not perform
14 element (h) of Claim 1 of the ’956 Patent.
15         51.    The May 19, 2017 Statement was provided to INDECT’s existing and
16 prospective customers in response to Park Assist’s false communications and advertising
17 to those same customers about INDECT’s parking guidance systems purportedly
18 infringing the ’956 Patent.
19         52.    The May 19, 2017 Statement was disseminated at industry events and trade
20 shows that Park Assist attended.
21         53.    Upon information and belief, before initiating the Sham Case, Park Assist
22 received and/or was made aware of the May 19, 2017 Statement.
23         54.    The May 19, 2017 Statement clearly evidences that INDECT’s parking
24 guidance systems do not infringe any claim of the ’956 Patent, and Park Assist has no
25 good faith basis to contend that they do infringe or that the May 19, 2017 Statement is
26 incorrect.
27
28

                                            8
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.73 Page 10 of 32



 1         55.   Upon information and belief, Park Assist knew or should have known that
 2 the ’956 Patent would not and did not cover, either literally or under the doctrine of
 3 equivalents, INDECT’s parking guidance systems, including the UPSOLUT system.
 4         56.   Nevertheless, even before the ’956 Patent was issued, Park Assist began
 5 falsely and in bad faith claiming that INDECT’s products would infringe the ’956 Patent
 6 and communicating such false claims at industry events, trade shows, and elsewhere
 7 through, inter alia, press releases, online news and other media outlets, and Park Assist
 8 agents to INDECT’s existing and prospective customers with whom INDECT had
 9 existing business relationships and/or a reasonable certainty of specific future dealings
10 that would be economically profitable to INDECT.
11         57.   For example, Park Assist used the application for the ’956 Patent to
12 browbeat SKIDATA Inc. (“SKIDATA”) into using Park Assist’s products.
13         58.   More specifically, SKIDATA submitted and won a bid in connection with
14 the Detroit Airport using Park Assist’s products even though INDECT had proposed a
15 price to SKIDATA that was much lower.
16         59.   Upon information and belief, SKIDATA decided to bid using Park Assist’s
17 products due to Park Assist’s claims that INDECT’s products would infringe the
18 ’956 Patent and Park Assist’s threats to sue anyone using INDECT’s products or any
19 products other than Park Assist’s for patent infringement.
20         60.   After the ’956 Patent was issued, Park Assist doubled-down on its sham
21 infringement allegations against INDECT by initiating the Sham Case against San Diego
22 and Ace Parking based on their operation of the Airport Parking System, even though
23 Park Assist knew or should have known that the Airport Parking System lacks at least ten
24 (10) attributes required for infringement of the ’956 Patent.
25         61.   The Airport Parking System does not infringe because it lacks a graphical
26 user interface for the UPSOLUT system.
27
28

                                             9
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.74 Page 11 of 32



 1         62.   The Airport Parking System does not infringe because it does not display
 2 thumbnail images of any parking space from the UPSOLUT system.
 3         63.   The Airport Parking System does not infringe because it does not display
 4 thumbnail images based on an occupied status.
 5         64.   The Airport Parking System does not infringe because it does not decide
 6 whether an occupied status is incorrect.
 7         65.   The Airport Parking System does not infringe because it cannot correct an
 8 occupied status.
 9         66.   The Airport Parking System does not infringe because it cannot correct an
10 occupied status based on a visual review of a thumbnail image on a graphical user
11 interface.
12         67.   The Airport Parking System does not infringe because it does not extract a
13 permit identifier from any image.
14         68.   The Airport Parking System does not infringe because it does not store
15 permit identifiers.
16         69.   The Airport Parking System does not infringe because it does not compare
17 an extracted permit identifier to a stored parking permit identification.
18         70.   The Airport Parking System does not infringe because it does not initiate an
19 infringement process for a vehicle having a permit identifier that fails to coincide with at
20 least one stored parking permit identification.
21         71.   More specifically, the ’956 Patent makes a claim of priority to U.S.
22 provisional patent application 61/332,822 filed on May 10, 2010.
23         72.   The ’956 Patent is not entitled to claim priority earlier than May 10, 2010.
24         73.   The preamble of Claim 1 of the ’956 Patent—“[a] method of managing a
25 plurality of parking spaces, comprising”—is a limitation of Claim 1.
26         74.   The preamble of Claim 1 of the ’956 Patent requires management of
27 multiple parking spaces.
28         75.   “Management” in the preamble of Claim 1 of the ’956 Patent includes real-

                                              10
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.75 Page 12 of 32



 1 time occupancy monitoring.
 2          76.   Whether a particular parking space is currently occupied is an important
 3 aspect of managing a plurality of parking spaces.
 4          77.   Management of a plurality of parking spaces requires real-time detection of
 5 whether a particular parking space is occupied or vacant.
 6          78.   Management of a plurality of parking spaces requires real-time detection
 7 that the status of a particular parking space has changed from “occupied” to “vacant” or
 8 vice-versa.
 9          79.   Element (a) of Claim 1 of the ’956 Patent requires “monitoring a parking
10 space with an imaging device of an imaging unit[.]”
11          80.   The specification of the ’956 Patent does not contain the phrase “imaging
12 device.”
13          81.   The specification of the ’956 Patent does not contain the phrase “imaging
14 unit.”
15          82.   Element (a) of Claim 1 of the ’956 Patent requires real-time monitoring of a
16 parking space with an imaging device of an imaging unit.
17          83.   More than one year before May 10, 2010 (i.e., the priority date claimed by
18 the ’956 Patent), it was known in the art to monitor a parking space with an imaging
19 device of an imaging unit.
20          84.   Element (b) of Claim 1 of the ’956 Patent requires “detecting, by said
21 imaging unit, occupancy of said parking space[.]”
22          85.   Element (b) of Claim 1 of the ’956 Patent requires detecting that a particular
23 parking space that was vacant has become occupied.
24          86.   In element (b) of Claim 1 of the ’956 Patent, “said parking space” means a
25 particular parking space within a plurality of parking spaces that has been detected to be
26 occupied at a particular time.
27          87.   More than one year before May 10, 2010 (i.e., the priority date claimed by
28 the ’956 Patent), it was known in the art to detect occupancy of a parking space with an

                                             11
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.76 Page 13 of 32



 1 imaging unit.
 2         88.    Element (c) of Claim 1 of the ’956 Patent requires “assigning said parking
 3 space, in which said occupancy was detected, an occupied status, wherein said occupied
 4 status is indicated by illuminating a first color of a multicolor indicator collocated with
 5 said imaging device, said first color predefined to determine said occupied status[.]”
 6         89.    Element (c) of Claim 1 of the ’956 Patent requires automatically assigning
 7 an “occupied” status to a particular parking space when the system detects a change from
 8 the status of “vacant” to “occupied.”
 9         90.    In element (c) of Claim 1 of the ’956 Patent, “occupied status” is properly
10 construed to mean that the status of a particular parking space is set to “occupied.”
11         91.    In element (c) of Claim 1 of the ’956 Patent, “assigning . . . an occupied
12 status” is properly construed to mean changing the current system status from a prior
13 status to “occupied status.”
14         92.    “[S]tatus” of a parking space inherently includes the time to which the status
15 relates.
16         93.    In element (c) of Claim 1 of the ’956 Patent, “illuminating a first color” is
17 properly construed to mean changing the color of one or more lights physically adjacent
18 to the particular parking space from a prior color to a color indicating “occupied.”
19         94.    In element (c) of Claim 1 of the ’956 Patent, the color of the multicolor
20 indicator is illuminated to reflect the real-time status of the particular parking space.
21         95.    To accomplish element (c) of Claim 1 of the ’956 Patent, the method
22 automatically maintains data that links a particular parking space with its current status
23 and the multicolor indicator physically adjacent to that parking space.
24         96.    Element (c) of Claim 1 of the ’956 Patent requires an imaging device of an
25 imaging unit to be physically adjacent to the parking space being monitored.
26         97.    Element (c) of Claim 1 of the ’956 Patent requires a multicolor indicator
27 located sufficiently close to the particular parking space for a visual indication to provide
28 useful information to a driver.

                                              12
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.77 Page 14 of 32



 1         98.   To accomplish element (c) of Claim 1 of the ’956 Patent, a colored indicator
 2 physically adjacent to the particular parking space is automatically changed by the system
 3 from a color indicating “vacant” to a different color indicating “occupied” as a result of
 4 element (b) of Claim 1 of the ’956 Patent.
 5         99.   Each requirement of element (c) of Claim 1 of the ’956 Patent was known
 6 before May 10, 2010 (i.e., the priority date claimed by the ’956 Patent).
 7         100. Element (d) of Claim 1 of the ’956 Patent requires “obtaining, as a result of
 8 said parking space having said occupied status, a single high resolution image of a
 9 vehicle occupying said parking space, said high resolution image obtained by said
10 imaging device[.]”
11         101. Element (d) of Claim 1 of the ’956 Patent requires the system to
12 automatically obtain a high resolution image of a vehicle in the particular parking space
13 after, and as a result of, the system determining that the status has changed from “vacant”
14 to “occupied.”
15         102. Element (d) of Claim 1 of the ’956 Patent requires only a single high
16 resolution image to be obtained.
17         103. Obtaining a plurality of high resolution images after a status change to
18 “occupied” is not covered by element (d) of Claim 1 of the ’956 Patent.
19         104. Element (d) of Claim 1 of the ’956 Patent requires obtaining a high
20 resolution image of a vehicle.
21         105. Park Assist is not entitled to assert infringement of element (d) of Claim 1 of
22 the ’956 Patent under the doctrine of equivalents.
23         106. Element (d) of Claim 1 of the ’956 Patent was known before May 10, 2010
24 (i.e., the priority date claimed by the ’956 Patent).
25         107. Element (e) of Claim 1 of the ’956 Patent requires “storing at least part of
26 said high resolution image on a storage device[.]”
27         108. Element (e) of Claim 1 of the ’956 Patent was known before May 10, 2010
28 (i.e., the priority date claimed by the ’956 Patent).

                                              13
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.78 Page 15 of 32



 1         109. Element (f) of Claim 1 of the ’956 Patent requires “displaying a thumbnail
 2 image of said parking space on a graphic user interface (GUI), said thumbnail image
 3 digitally processed from an image electronically communicated to said GUI from said
 4 imaging unit[.]”
 5         110. Element (f) of Claim 1 of the ’956 Patent requires the system to
 6 automatically display a thumbnail image of the particular parking space.
 7         111. Element (f) of Claim 1 of the ’956 Patent requires the automatic display of a
 8 thumbnail image of the particular parking space to be triggered by a determination that
 9 the status of the particular parking space has changed from “vacant” to “occupied.”
10         112. Element (f) of Claim 1 of the ’956 Patent requires transmission of an image
11 from the imaging unit to a graphical user interface based on detecting that the particular
12 parking space has become occupied.
13         113. The UPSOLUT system does not automatically display a thumbnail image of
14 a particular parking space triggered by a determination that the status of that particular
15 parking space has changed from “vacant” to “occupied.”
16         114. The Airport Parking System does not automatically display a thumbnail
17 image of a particular parking space triggered by a determination that the status of that
18 particular parking space has changed from “vacant” to “occupied.”
19         115. The Airport Parking System lacks a graphical user interface for the
20 UPSOLUT system.
21         116. The Airport Parking System does not display a thumbnail image of a
22 particular parking space.
23         117. The specifications for the Airport Parking System do not require the Airport
24 Parking System to automatically display a thumbnail image of a particular parking space
25 triggered by a determination that the status of that particular parking space has changed
26 from “vacant” to “occupied.” A true and correct copy of the specifications for the
27 Airport Parking System is attached to this First Amended Complaint as Exhibit C.
28         118. The specifications for the Airport Parking System do not use the word

                                            14
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.79 Page 16 of 32



 1 “thumbnail.”
 2          119. The specifications for the Airport Parking System do not require the Airport
 3 Parking System to display a thumbnail image of a particular parking space.
 4          120. No reasonable interpretation of the specifications for the Airport Parking
 5 System requires the Airport Parking System to automatically display a thumbnail image
 6 of a particular parking space triggered by a determination that the status of that particular
 7 parking space has changed from “vacant” to “occupied.”
 8          121. No reasonable interpretation of the specifications for the Airport Parking
 9 System requires the Airport Parking System to display a thumbnail of a particular parking
10 space.
11          122. Element (f) of Claim 1 of the ’956 Patent requires the system to
12 automatically display occupancy status of the particular parking space simultaneously
13 with the thumbnail image of the particular parking space.
14          123. The UPSOLUT system does not automatically display occupancy status of a
15 particular parking space simultaneously with the thumbnail image of that particular
16 parking space.
17          124. The Airport Parking System does not automatically display occupancy status
18 of a particular parking space simultaneously with the thumbnail image of that particular
19 parking space.
20          125. The specifications for the Airport Parking System do not require the Airport
21 Parking System to automatically display occupancy status of a particular parking space
22 simultaneously with the thumbnail image of that particular parking space.
23          126. No reasonable interpretation of the specifications for the Airport Parking
24 System requires the Airport Parking System to automatically display occupancy status of
25 a particular parking space simultaneously with the thumbnail image of that particular
26 parking space.
27          127. To manage a plurality of parking spaces, element (f) of Claim 1 of the
28 ’956 Patent requires the system to display a thumbnail image of the particular parking

                                             15
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.80 Page 17 of 32



 1 space in real time after the system determines that the status of the particular parking
 2 space has changed from “vacant” to “occupied.”
 3         128. The UPSOLUT system does not display a thumbnail image of a particular
 4 parking space in real time after the UPSOLUT system determines that the status of the
 5 particular parking space has changed from “vacant” to “occupied.”
 6         129. The Airport Parking System does not display a thumbnail image of a
 7 particular parking space in real time after the UPSOLUT system determines that the
 8 status of the particular parking space has changed from “vacant” to “occupied.”
 9         130. The specifications for the Airport Parking System do not require the Airport
10 Parking System to display a thumbnail image of a particular parking space in real time
11 after the UPSOLUT system determines that the status of the particular parking space has
12 changed from “vacant” to “occupied.”
13         131. No reasonable interpretation of the specifications for the Airport Parking
14 System requires the Airport Parking System to display a thumbnail image of a particular
15 parking space in real time after the UPSOLUT system determines that the status of the
16 particular parking space has changed from “vacant” to “occupied.”
17         132. Park Assist is not entitled to assert infringement of element (f) of Claim 1 of
18 the ’956 Patent under the doctrine of equivalents.
19         133. Park Assist’s allegation that the Airport Parking System meets element (f) of
20 Claim 1 of the ’956 Patent is frivolous.
21         134. Park Assist has no good faith basis in fact to allege that the Airport Parking
22 System performs element (f) of Claim 1 of the ’956 Patent.
23         135. Park Assist has no good faith basis in law, including a non-frivolous claim
24 construction, to allege that the Airport Parking System performs element (f) of Claim 1 of
25 the ’956 Patent.
26         136. Element (g) of Claim 1 of the ’956 Patent requires “deciding whether said
27 occupied status is incorrect, based on a visual review of said thumbnail image on said
28 GUI[.]”

                                              16
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.81 Page 18 of 32



 1         137. Element (g) of Claim 1 of the ’956 Patent requires human intervention to
 2 review a displayed thumbnail image for accuracy.
 3         138. Element (g) of Claim 1 of the ’956 Patent requires human intervention to
 4 visually review a thumbnail image of the particular parking space whose status in the
 5 system is “occupied.”
 6         139. Element (g) of Claim 1 of the ’956 Patent requires human intervention to
 7 decide that the particular parking space that the system has determined to be “occupied”
 8 is vacant.
 9         140. Element (g) of Claim 1 of the ’956 Patent is a purely mental process on the
10 part of a human.
11         141. The UPSOLUT system does not manage a plurality of parking spaces by
12 requiring human intervention to decide that a particular parking space that the UPSOLUT
13 system has determined to be “occupied” is vacant.
14         142. The Airport Parking System does not manage a plurality of parking spaces
15 by requiring human intervention to decide that a particular parking space that the Airport
16 Parking System has determined to be “occupied” is vacant.
17         143. The specifications for the Airport Parking System do not require the Airport
18 Parking System to permit human review of occupancy determinations made by the
19 system.
20         144. No reasonable interpretation of the specifications for the Airport Parking
21 System requires the Airport Parking System to permit human review of occupancy
22 determinations made by the system.
23         145. The specifications for the Airport Parking System do not require the Airport
24 Parking System to permit real-time human review of thumbnails of parking spaces for
25 any purpose.
26         146. No reasonable interpretation of the specifications for the Airport Parking
27 System requires the Airport Parking System to permit real-time human review of
28 thumbnails of parking spaces for any purpose.

                                            17
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.82 Page 19 of 32



 1         147. The specifications for the Airport Parking System do not require the Airport
 2 Parking System to manage a plurality of parking spaces by requiring human intervention
 3 to decide that a particular parking space that the Airport Parking System has determined
 4 to be “occupied” is vacant.
 5         148. No reasonable interpretation of the specifications for the Airport Parking
 6 System requires the Airport Parking System to manage a plurality of parking spaces by
 7 requiring human intervention to decide that a particular parking space that the Airport
 8 Parking System has determined to be “occupied” is vacant.
 9         149. Park Assist is not entitled to assert infringement of element (g) of Claim 1 of
10 the ’956 Patent under the doctrine of equivalents.
11         150. Park Assist’s allegation that the Airport Parking System meets element (g)
12 of Claim 1 of the ’956 Patent is frivolous.
13         151. Park Assist has no good faith basis in fact to allege that the Airport Parking
14 System performs element (g) of Claim 1 of the ’956 Patent.
15         152. Park Assist has no good faith basis in law, including a non-frivolous claim
16 construction, to allege that the Airport Parking System performs element (g) of Claim 1
17 of the ’956 Patent.
18         153. Element (h) of Claim 1 of the ’956 Patent requires “correcting said occupied
19 status, by inputting computer-readable instructions to a computer terminal of said GUI, if
20 said parking space shown in said thumbnail image is vacant and said computer terminal
21 electronically communicating a command to toggle said multicolor indicator to illuminate
22 a second color, said second color predefined to indicate a vacant status[.]”
23         154. Element (h) of Claim 1 of the ’956 Patent requires a correction to occur.
24         155. Element (h) of Claim 1 of the ’956 Patent requires managing a plurality of
25 parking spaces by correcting the status of a particular parking space by changing the
26 status from “occupied” to “vacant.”
27         156. Element (h) of Claim 1 of the ’956 Patent requires managing a plurality of
28 parking spaces by correcting the status of the particular parking space by changing the

                                             18
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.83 Page 20 of 32



 1 status from “occupied” to “vacant” before the system automatically detects a status
 2 change.
 3         157. Element (h) of Claim 1 of the ’956 Patent requires the color of the lights in
 4 the multicolor indicator physically adjacent to the particular parking space to be changed
 5 as a result of the correction from a color indicating “occupied” to a color indicating
 6 “vacant.”
 7         158. “Correcting” as required by element (h) of Claim 1 of the ’956 Patent does
 8 not occur when a human reviews a thumbnail image and decides that the system has
 9 correctly detected that the particular parking space is occupied.
10         159. The UPSOLUT system does not allow the status of a particular parking
11 space to be corrected.
12         160. The UPSOLUT system does not allow the status of a particular parking
13 space determined by the UPSOLUT system to be “corrected” under any circumstances.
14         161. The UPSOLUT system does not allow the current status of a particular
15 parking space determined by the UPSOLUT system to be “corrected” under any
16 circumstances.
17         162. The Airport Parking System does not manage a plurality of parking spaces
18 by allowing a human to “correct” the status of a particular parking space from “occupied”
19 to “vacant.”
20         163. The specifications for the Airport Parking System do not require the Airport
21 Parking System to manage a plurality of parking spaces by allowing a human to “correct”
22 the status of a particular parking space from “occupied” to “vacant.”
23         164. No reasonable interpretation of the specifications for the Airport Parking
24 System requires the Airport Parking System to manage a plurality of parking spaces by
25 allowing a human to “correct” the status of a particular parking space from “occupied” to
26 “vacant.”
27         165. The specifications for the Airport Parking System do not require the Airport
28 Parking System to permit a human to “correct” the status of a particular parking space

                                             19
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.84 Page 21 of 32



 1 determined by the system.
 2         166. No reasonable interpretation of the specifications for the Airport Parking
 3 System requires the Airport Parking System to permit a human to “correct” the status of a
 4 particular parking space determined by the system.
 5         167. The specifications for the Airport Parking System do not require the Airport
 6 Parking System to mention “correcting” the status of a particular parking space.
 7         168. No reasonable interpretation of the specifications for the Airport Parking
 8 System supports the allegation that the Airport Parking System requires “correcting” the
 9 status of a particular parking space.
10         169. The specifications for the Airport Parking System do require the Airport
11 Parking System to real time space availability. Thus, any alleged execution of steps (g),
12 (h), and (i) must occur in real-time.
13         170. The UPSOLUT system does not allow the illumination physically adjacent
14 to a particular parking space to be toggled to a color reflecting that the particular parking
15 space is vacant when the UPSOLUT system has detected that the particular parking space
16 is occupied.
17         171. The Airport Parking System does not manage a plurality of parking spaces
18 by allowing the illumination physically adjacent to a particular parking space to be
19 toggled to a color reflecting that the particular parking space is vacant when the Airport
20 Parking System has detected that the particular parking space is occupied.
21         172. The specifications for the Airport Parking System do not require the Airport
22 Parking System to manage a plurality of parking spaces by allowing the illumination
23 physically adjacent to a particular parking space to be toggled to a color reflecting that
24 the particular parking space is vacant when the Airport Parking System has detected that
25 the particular parking space is occupied.
26         173. No reasonable interpretation of the specifications for the Airport Parking
27 System requires the Airport Parking System to manage a plurality of parking spaces by
28 allowing the illumination physically adjacent to a particular parking space to be toggled

                                               20
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.85 Page 22 of 32



 1 to a color reflecting that the particular parking space is vacant when the Airport Parking
 2 System has detected that the particular parking space is occupied.
 3         174. Park Assist is not entitled to assert infringement of element (h) of Claim 1 of
 4 the ’956 Patent under the doctrine of equivalents.
 5         175.   Park Assist’s allegation that the Airport Parking System meets element (h)
 6 of Claim 1 of the ’956 Patent is frivolous.
 7         176. Park Assist has no good faith basis in fact to allege that the Airport Parking
 8 System performs element (h) of Claim 1 of the ’956 Patent.
 9         177. Park Assist has no good faith basis in law, including a non-frivolous claim
10 construction, to allege that the Airport Parking System performs element (h) of Claim 1
11 of the ’956 Patent.
12         178. Element (i) of Claim 1 of the ’956 Patent requires “extracting from said high
13 resolution image, by digital image processing, a permit identifier for said vehicle and
14 comparing said permit identifier with at least one parking permit identification stored on
15 said storage to determine a permit status of said parked vehicle[.]”
16         179. License plate information obtained by automatic license plate recognition
17 cannot be used as a “permit identifier” based on the prosecution history and the written
18 description of the ’956 Patent.
19         180. A “permit identifier” is properly construed as an identifier associated with
20 permission to access one of more predefined parking spaces.
21         181. In the phrase “permit identifier,” “permit” has its plain and ordinary
22 meaning.
23         182. Element (i) of Claim 1 of the ’956 Patent requires storage of at least one
24 parking permit identification previously associated with a permit identifier.
25         183. Element (i) of Claim 1 of the ’956 Patent requires a comparison between a
26 permit identifier extracted from an image and at least one stored parking permit
27 identification previously associated with a permit identifier.
28         184. The Airport Parking System does not deny permission to any vehicle

                                             21
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.86 Page 23 of 32



 1 desiring to park in the Airport Parking Plaza.
 2         185. The Airport Parking System maintains no list of identifiers associated with
 3 permission to park in predefined parking spaces.
 4         186. The Airport Parking System does not compare an extracted permit identifier
 5 to a stored parking permit identification.
 6         187. Element (j) of Claim 1 of the ’956 Patent requires “initiating an infringement
 7 process for said vehicle having said permit identifier that fails to coincide with at least
 8 one of said at least one parking permit identification.”
 9         188. Element (j) of Claim 1 of the ’956 Patent cannot be performed unless a
10 database of parking permit identifications exists.
11         189. An “infringement process” means a process to punish a violator who parks
12 where the violator has no permission to park.
13         190. Charging different rates for different parking spaces is not an infringement
14 process.
15         191. The Airport Parking System has no infringement process.
16         192. Upon information and belief, before initiating the Sham Case, Park Assist
17 knew or should have known that the Airport Parking System does not infringe any claim
18 of the ’956 Patent.
19         193. Making matters worse, Park Assist has used the Sham Case to threaten
20 similar litigation against others, including INDECT’s existing and prospective customers,
21 so that they would not do business with INDECT, even though INDECT’s products do
22 not include each required step of Claim 1 of the ’956 Patent.
23         194. Adding insult to injury, in the Sham Case, Park Assist did not even sue
24 INDECT, the real party in interest as to Park Assist’s controversy over the ’956 Patent,
25 choosing instead to only sue San Diego and Ace Parking, i.e., blameless users of
26 INDECT’s products.
27         195. The reason for Park Assist’s decision to not sue INDECT in the Sham Case
28 is clear.

                                                22
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.87 Page 24 of 32



 1         196. Park Assist intended to eliminate competition for camera-based parking
 2 guidance systems in the U.S. parking industry and wrongfully gain business and market
 3 share for camera-based parking guidance systems from INDECT by making false and bad
 4 faith claims of patent infringement against INDECT’s products and terrorizing
 5 INDECT’s existing and prospective customers with sham litigation and threats of similar
 6 litigation, all the while avoiding INDECT—again, the real party in interest as to Park
 7 Assist’s controversy over the ’956 Patent—having any full and fair opportunity to present
 8 the Court and a jury with the truth, i.e., that INDECT’s products do not infringe any
 9 claim of the ’956 Patent.
10         197. By way of its wrongful conduct, Park Assist has materially affected
11 consumers’ purchasing decisions and materially threatened and harmed competition for
12 camera-based parking guidance systems, thereby causing injury to consumers.
13         198. Park Assist’s wrongful conduct has also caused and continues to cause
14 irreparable harm to INDECT.
15         199. Not only has Park Assist tortiously interfered with INDECT’s business and
16 prospective economic advantage, but it has also caused loss of INDECT’s goodwill and
17 product image in the U.S. parking industry.
18         200. Indeed, as a result of Park Assist’s wrongful conduct, INDECT’s biggest
19 reseller has stopped promoting INDECT’s UPSOLUT system to customers.
20         201. Worse yet, upon information and belief, Park Assist has contacted
21 representatives at two of the parking industry’s leading consulting firms, Watry Design,
22 Inc. (“Watry”), which was involved in the construction of the Airport Parking Plaza, and
23 Walker Consultants, Inc. (“Walker”), advising them of the Sham Case.
24         202. Upon information and belief, Park Assist further advised Watry and Walker
25 against doing business with INDECT or else Park Assist would bring similar litigation
26 against them and/or their clients for using INDECT’s products and Watry and Walker, in
27 turn, advised their clients of Park Assist’s threats.
28         203. Because Watry and Walker control who can and cannot bid on their clients’

                                              23
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.88 Page 25 of 32



 1 contracts, upon information and belief, Park Assist’s wrongful communications about
 2 INDECT to those consulting firms have caused and continue to cause INDECT to lose
 3 opportunities to bid for contracts that INDECT would otherwise have had.
 4         204. In addition, INDECT’s existing customers have demanded indemnification
 5 due to concerns about being sued by Park Assist, and prospective customers have
 6 demanded similar protections and renegotiated prices, thereby significantly reducing
 7 INDECT’s profit margins.
 8         205. While INDECT has suffered harm as a result of Park Assist’s conduct, Park
 9 Assist has gained benefits as a supplier of camera-based parking guidance systems to the
10 U.S. parking industry that it would not have otherwise gained because, inter alia, Park
11 Assist’s camera-based sensors are inferior to INDECT’s UPSOLUT sensors.
12         206. Upon information and belief, Park Assist’s current advertising efforts at
13 industry events, trade shows, and elsewhere focus heavily on the Sham Case and the
14 ’956 Patent, and every presentation Park Assist now makes to customers and members of
15 the U.S. parking industry prominently features the Sham Case and the ’956 Patent.
16         207. Because INDECT’s products do not infringe any claim of the ’956 Patent
17 and Park Assist should not be permitted to use sham litigation for infringement of the
18 ’956 Patent as a cudgel against innocent users of INDECT’s products and to threaten
19 INDECT’s existing and prospective customers and tortiously interfere with INDECT’s
20 business and prospective economic advantage, INDECT seeks its day in Court to put an
21 end to Park Assist’s anticompetitive and bad faith campaign against INDECT and those
22 who choose INDECT’s products over Park Assist’s inferior ones.1
23
24
25
26
     1
     In response to the compelling facts set forth in INDECT’s complaint, Park Assist
27 attempted to bolster its frivolous allegations in the Sham Case by filing its first amended
   complaint on October 26, 2018. The allegations in Park Assist’s first amended complaint
28 fare no better.

                                            24
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.89 Page 26 of 32



 1                               FIRST CLAIM FOR RELIEF
 2              (Declaratory Relief Regarding Non-Infringement of the ’956 Patent
 3                                         by INDECT)
 4         208. INDECT restates and incorporates by reference each of the allegations set
 5 forth above.
 6         209. An actual and justiciable controversy exists between INDECT and Park
 7 Assist as to the non-infringement of the ’956 Patent by INDECT.
 8         210. This controversy is of sufficient immediacy and reality to warrant the
 9 issuance of a declaratory judgment.
10         211. In order to fully and finally resolve this controversy between the parties,
11 INDECT requests the Court determine and declare pursuant to the Federal Declaratory
12 Judgment Act, 28 U.S.C. § 2201 et seq., that (i) no claim of the ’956 Patent has been or is
13 infringed, either directly, contributorily, or by inducement, literally or under the doctrine
14 of equivalents, by INDECT through the manufacture, use, importation, sale, and/or offer
15 for sale of INDECT’s parking guidance systems, including INDECT’s UPSOLUT
16 system, and (ii) INDECT has the right to manufacture, use, import, sell, and/or offer to
17 sell its parking guidance systems in the United States.
18         212. In addition, INDECT seeks its expenses and costs of court and reasonable
19 attorney’s fees as damages in this action under 28 U.S.C. § 2201 et seq. and as an
20 exceptional case under 35 U.S.C. § 285.
21                              SECOND CLAIM FOR RELIEF
22              (Declaratory Relief Regarding Non-Infringement of the ’956 Patent
23                               by Users of INDECT’s Products)
24         213. INDECT restates and incorporates by reference each of the allegations set
25 forth above.
26
27
28

                                             25
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.90 Page 27 of 32



 1         214. An actual and justiciable controversy exists between INDECT and Park
 2 Assist as to the non-infringement of the ’956 Patent by users of INDECT’s parking
 3 guidance systems.
 4         215. This controversy is of sufficient immediacy and reality to warrant the
 5 issuance of a declaratory judgment.
 6         216. In order to fully and finally resolve this controversy between the parties,
 7 INDECT requests the Court determine and declare pursuant to the Federal Declaratory
 8 Judgment Act, 28 U.S.C. § 2201 et seq., that (i) no claim of the ’956 Patent has been or is
 9 infringed, either directly, contributorily, or by inducement, literally or under the doctrine
10 of equivalents, by users of INDECT’s parking guidance systems through the
11 manufacture, use, importation, sale, and/or offer for sale of INDECT’s parking guidance
12 systems, including INDECT’s UPSOLUT system, and (ii) users of INDECT’s parking
13 guidance systems have the right to use and operate INDECT’s parking guidance systems
14 in the United States.
15         217. In addition, INDECT seeks its expenses and costs of court and reasonable
16 attorney’s fees as damages in this action under 28 U.S.C. § 2201 et seq. and as an
17 exceptional case under 35 U.S.C. § 285.
18                               THIRD CLAIM FOR RELIEF
19                     (Unfair Competition - Section 43 of the Lanham Act)
20         218. INDECT restates and incorporates by reference each of the allegations set
21 forth above.
22         219. Park Assist has disparaged INDECT and its products with objectively
23 baseless claims of patent infringement and used sham litigation for infringement of the
24 ’956 Patent and threats of similar litigation to discourage and/or retaliate against innocent
25 users and prospective users of INDECT’s products.
26         220. Despite knowing that INDECT’s parking guidance systems do not infringe
27 any claim of the ’956 Patent, in order to disparage INDECT and its products, Park Assist
28 has claimed and continues to claim falsely and in bad faith that INDECT’s products

                                             26
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.91 Page 28 of 32



 1 infringe the ’956 Patent and has communicated and continues to communicate such
 2 malicious claims at industry events, trade shows, and elsewhere through, inter alia, press
 3 releases, online news and other media outlets, and Park Assist agents to INDECT’s
 4 existing and prospective customers with whom INDECT had existing business
 5 relationships and/or a reasonable certainty of specific future dealings that would be
 6 economically profitable to INDECT.
 7         221. Park Assist’s litigation against San Diego and Ace Parking is sham litigation
 8 because it is objectively baseless, such that no reasonable litigant could expect success on
 9 the merits, and conceals Park Assist’s attempt to interfere directly with INDECT’s
10 business relationships.
11         222. Park Assist initiated and has maintained the Sham Case in order to, inter
12 alia, (i) burden users of INDECT’s products with the substantial costs of litigation, (ii)
13 create meritless doubt in the minds of INDECT’s existing and prospective customers so
14 that they will choose Park Assist’s products over INDECT’s superior products, (iii) drive
15 out or exclude INDECT from the market for camera-based parking guidance systems by
16 seeking an injunction that enjoins users of INDECT’s products from continuing to use
17 those products, (iv) disparage INDECT and its products with objectively baseless claims
18 of patent infringement, and (v) conceal Park Assist’s attempt to interfere directly with
19 INDECT’s business relationships.
20         223. As a result of the facts set forth above, Park Assist has violated and
21 continues to violate the provisions of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a),
22 and has caused and continues to cause irreparable harm to INDECT.
23         224. Because INDECT has suffered and will continue to suffer irreparable harm
24 for which INDECT has no adequate remedy at law, INDECT seeks a preliminary and
25 permanent injunction under 15 U.S.C. § 1116 prohibiting Park Assist from continuing to
26 engage in such wrongful conduct, and any and all other remedies available at law or in
27 equity for the harm Park Assist’s conduct has proximately caused to INDECT, including
28 INDECT’s compensatory damages in an amount to be proven at trial, treble damages,

                                             27
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.92 Page 29 of 32



 1 disgorgement of Park Assist’s profits, expenses and costs of court, and reasonable
 2 attorney’s fees as an exceptional case under 15 U.S.C. § 1117.
 3                                       JURY DEMAND
 4         225. INDECT hereby demands a jury on all issues so triable.
 5                                   PRAYER FOR RELIEF
 6         WHEREFORE, Plaintiff INDECT USA Corp. respectfully prays for judgment
 7 against Defendant Park Assist, LLC as follows:
 8         1.    That the Court enter a declaratory judgment in INDECT’s favor against Park
 9         Assist as follows:
10               (a)    An order declaring that no claim of the ’956 Patent has been or is
11         infringed, either directly, contributorily, or by inducement, literally or under the
12         doctrine of equivalents, by INDECT through the manufacture, use, importation,
13         sale, and/or offer for sale of INDECT’s parking guidance systems, including
14         INDECT’s UPSOLUT system;
15               (b)    An order declaring that INDECT has the right to manufacture, use,
16         import, sell, and/or offer to sell its parking guidance systems in the United States;
17               (c)    An order declaring that no claim of the ’956 Patent has been or is
18         infringed, either directly, contributorily, or by inducement, literally or under the
19         doctrine of equivalents, by users of INDECT’s parking guidance systems through
20         the manufacture, use, importation, sale, and/or offer for sale of INDECT’s parking
21         guidance systems, including INDECT’s UPSOLUT system; and
22               (d)    An order declaring that users of INDECT’s parking guidance systems
23         have the right to use and operate INDECT’s parking guidance systems in the
24         United States.
25         2.    That the Court enter a preliminary injunction, to be made permanent after
26         trial, enjoining Park Assist and all of its respective officers, agents, servants,
27         representatives, employees, attorneys, and all other persons acting in concert from:
28               (a)    Falsely and/or misleadingly representing that INDECT’s parking

                                              28
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.93 Page 30 of 32



 1         guidance systems infringe the ’956 Patent;
 2                 (b)    Falsely and/or misleadingly representing that any users or prospective
 3         users of INDECT’s parking guidance systems will be sued and/or otherwise held
 4         liable for infringement of the ’956 Patent; and
 5                 (c)    Taking any adverse or legal action against users or potential users of
 6         INDECT’s parking guidance systems based on or in relation to the allegations in
 7         this First Amended Complaint.
 8         3.      That the Court enter an order requiring Park Assist to file with this Court
 9         within thirty (30) days from the entry of a preliminary injunction a declaration
10         signed under penalty of perjury certifying the manner in which Park Assist has
11         complied with the terms of the preliminary injunction.
12         4.      That the Court enter an order requiring Park Assist to correct any erroneous
13         impressions persons may have derived concerning the characteristics and/or
14         qualities of INDECT’s products by issuing written corrections sent within thirty
15         (30) days from the entry of the Court’s order (with copies to INDECT) to all
16         recipients of Park Assist’s false and/or misleading communications, informing
17         them:
18                 (a)    That INDECT’s parking guidance systems do not infringe, either
19         directly, contributorily, or by inducement, literally or under the doctrine of
20         equivalents, any claim of the ’956 Patent;
21                 (b)    That INDECT has the right to manufacture, use, import, sell, and/or
22         offer to sell its parking guidance systems in the United States;
23                 (c)    That users or prospective users of INDECT’s parking guidance
24         systems will not be sued and/or otherwise held liable for infringement of the
25         ’956 Patent;
26                 (d)    That users of INDECT’s parking guidance systems have the right to
27         use and operate INDECT’s parking guidance systems in the United States; and
28

                                               29
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.94 Page 31 of 32



 1               (e)   That Park Assist has been adjudged to have engaged in unfair
 2         competition against INDECT and its parking guidance systems.
 3         5.    That the Court find that this case is an exceptional case under 35 U.S.C. §
 4         285 and/or 15 U.S.C. § 1117.
 5         6.    That the Court award INDECT its compensatory damages, treble damages,
 6         disgorgement of Park Assist’s profits, and any other measure of damages or
 7         equitable relief resulting from Park Assist’s wrongful conduct.
 8         7.    That the Court award INDECT its expenses and costs of court, reasonable
 9         attorney’s fees, and pre- and post-judgment interest at the highest rate allowed by
10         the applicable law.
11         8.    That the Court grant INDECT any such other and further relief available at
12         law or in equity as the Court may deem just and proper.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             30
     Case 3:18-cv-02409-BEN-MDD Document 7 Filed 11/02/18 PageID.95 Page 32 of 32



 1 DATED: November 2, 2018                Respectfully submitted,
 2
 3
 4                                        /s/ Justin E. Gray
 5                                        JUSTIN E. GRAY, CA Bar No. 282452
                                              jegray@foley.com
 6                                        FOLEY & LARDNER LLP
                                          3579 VALLEY CENTRE DRIVE, SUITE 300
 7                                        SAN DIEGO, CA 92130
                                          TELEPHONE: 858.847.6700
 8                                        FACSIMILE:         858.792.6773
 9                                        PAUL V. STORM (Pro Hac Vice Pending)
                                             pvstorm@foley.com
10                                        TERRELL R. MILLER (Pro Hac Vice
                                          Pending)
11                                           tmiller@foley.com
                                          FOLEY GARDERE
12                                        FOLEY & LARDNER LLP
13                                        2021 MCKINNEY AVENUE, SUITE 1600
                                          DALLAS, TX 75201-3340
14                                        TELEPHONE:        214.999.3000
                                          FACSIMILE:        214.999.4667
15                                        Attorneys for Plaintiff
16                                        INDECT USA CORP.

17
18
19
20
21
22
23
24
25
26
27
28

                                         31
